DETAILED ACTION
This action is responsive to the Application filed 10/22/2019.
Accordingly, claims 1-20 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method, comprising:
	(i) generating a first plurality of migration arrays including a first set of attributes for a first plurality of metadata blocks from a metadata structure, the first plurality of metadata blocks including metadata for corresponding functional elements of a first version of firmware;
	(ii) initiating an update from the first version of the firmware to a second version of the firmware;
	(iii) generating a second plurality of migration arrays including a second set of attributes for a second plurality of metadata blocks corresponding to functional elements of a second version of firmware; and
	(iv) generating an updated metadata structure compatible with the update from the first version of firmware to the second version of firmware based on a comparison of the first plurality of migration arrays and the second plurality of migration arrays.
(as recited in claims 1, 12, 19 )
Kapadekar et al, USPubN: 2007/0294385, discloses update agent encoding differences between first and second versions of firmware and forming of update package in which metadata, checksums, programs and configuration parameters support download, diagnosis and firmware activation on a client.  The formation of update package in encoding version differential per Kapadekar fails to teach attribute and metadata structuring prior to initiating the update with formation of first and second migration array – as per (i) and (iii) – each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – purported for use with the firmware update initiation per (ii)
Butcher et al, USPubN: 2016/0202964, discloses a pre-boot updates associated with firmware update employing a capsule acting a update agent containing inserted metadata and locator information descriptive of the firmware update, and identifier information on version, update payload embedded in external storage, where update packaging thereby support deployment of firmware updates per a UEFI module embodiment, which unloads the desired version of firmware into the resident host system.  Butcher’s use of a capsule to store metadata related to version and location information with which to deploy a firmware via a UEFI approach does not evidence metadata structuring prior to initiating the (firmware) update with formation of first and second migration array – as per (i) and (iii) – each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – purported for use with the firmware update initiation per (ii)
Chen et al, USPN: 10,552,085, discloses stripping metadata descriptor across array of volumes or logic block addresses (LBA) of a host physical  storage to form information needed by the host controller for various configuration, including migration; the metadata identified from physical addresses and collected as tables serving as context metadata which can be updated by the host controller, per effect of restructuring scheme, back reference or page pointer, updating (logic/physical) mapping across memory array of the metadata in support of the host management control for the purpose of migraion planning.  Preserving update and maintenance of context metadata by a host controller in extracting information of memory array or remapping relocation information as part of metadata management across physical page array as active support for planning migration in Chen cannot be a concern for update a firmware where attribute data between first version and second version thereof are collected in respective first and second migration array – as per (i) and (iii) -  each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – in view of the firmware update initiation per (ii)
Olderdissen, USPubN: 2020/0026505, discloses manifest metadata in XML schema format file structure per a multi-vendor firmware management and distribution thereof, including accessing a repository for firmware management plug-ins via an API so that changes (conflict resolution) to the manifest obtained with the plug-ins are observed and stored according to a management scheme to create signature file, the manifest metadata with a corresponding plug-in so that combining updated plug-ins, new manifest file and new signature file would serve as a repository master upload which can be used as meta-information in support for vendor firmware update and distribution.  Olderdissen’s scheduling of firmware distribution from resolving and updates made to manifest metadata via atomic update operations to create a new manifest file cannot be same as an update of a firmware  where attribute data between first version and second version thereof are collected in respective first and second migration array – as per (i) and (iii) -  each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – in view of the initiated firmware update per (ii)
Gupta et al, USPubN: 2017/0212487, discloses provisioning manager updating a metadata file via comparing version identifiers in each corresponding partition of the metadata associated with provisioning resources to update building devices such as HFAC controllers or firmeware settings thereof, the updated file having partitions configured to trigger provisioning process and programmable components of control unit auxiliary to the controller devices.  Update of partitions of metadata file via effect of comparing version identifiers thereon to consolidate metadata per Gupta’s provisioning for building controller and firmware associated therewith cannot be reasonably equated to update of a firmware where attribute data between first version and second version thereof are collected in respective first and second migration array – as per (i) and (iii) -  each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – in view of the firmware update initiation per (ii)
Sundresh et al, USPN: 10,146,515, discloses live code update service effectuating metadata differential analysis to serialize the archived matadata with the bytecode into a package in accordance with use of differences to provide incremental recompile via the live code update process in which version of methods or classes are managed under the metadata gathering and changes.  Metadata differential analytics to serialize a bytecode update package in Sundresh cannot be same as analyzing firmware versions where attribute data between first version and second version thereof are collected in respective first and second migration array – as per (i) and (iii) - each derived from first and second metadata structure so that the array comparison provide differential that would form a updated metadata structure – as in (iv) – in view of the firmware update initiation per (ii)
Ofer et al, USPN: 7.484,059, discloses a migration of data between source storage array and destination storage array according to which metadata and data residing on the source array is being copied to the destination array, using port information mapping per consultation of a LUN table prior to initiating the migration event.  Ofer use of port mapping with a LUN table for migrating data and metadata between source and destination memory is not concerned with update of a firmware where attribute data between first version and second version thereof are collected in respective first and second migration array – as per (i) and (iii) - each derived from first and second metadata structure so that effect of correlating differences thereof consolidates a updated metadata structure – as in (iv) – in support of an initiated firmware version update per (ii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
ABSTRACT: Amendment by the Examiner.
The present Abstract has been amended as follows for compliancy to size limitation rules. 
The present disclosure relates to a method [[, including formation of migration data (e.g., migration arrays) associated with corresponding blocks of metadata for different versions of firmware and comparing of attributes of the migration data to determine various migration actions to perform in generating an updated metadata structure that is compatible with an update between versions of firmware. [[
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 14, 2021